DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10 of Applicant’s reply, filed 4/26/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (United States Patent Application Publication No. US 2015/0339928 A1) in view of Sweeney et al. (United States Patent Application Publication No. US 2015/0161564 A1) [hereinafter “Sweeney”]. 

Regarding claim 1, Ramanujam teaches a method comprising:
receiving, by a processing device (computing device 210a or server 110) via a network (network 275) from a user computing device (client 280 or mobile device 120), a transportation request comprising a proposed arrival time for a package to arrive at a first destination (see [0026], [0032], [0046], and [0074]);
determining, by the processing device, a pickup time to pick up the package based on the proposed arrival time ([0074]); and
providing, to the user computing device, status of a driver location of the driver computing device (see [0019]-[0020], [0047], and [0066]).

Ramanujam does not expressly teach receiving, by a processing device via a network from a driver computing device, a driver destination; selecting the driver computing device to match to the transportation request based on the driver destination; and transmitting, to the driver computing device, navigational data to direct a driver associated with the driver computing device to pick up the package at the pickup time.
Sweeney also generally teaches a system for fulfilling transportation requests (see Abstract). Sweeney teaches a processing device (system 100) communicates over a network with a plurality of client devices 170 and driver devices 180 (see Figure 1A). Sweeney teaches the system receives information regarding a driver destination from a driver computing device (see [0040]-[0045]). Sweeney teaches the system then selects the driver computing device to match to the transportation request based on the driver destination, and transmits navigation data to direct the driver associated with the driver computing device to the driver computing device to pick up the package at the pickup time (see [0040]-[0049] and [0061]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Ramanujam so as to receive, by the processing device via the network from a driver computing device, a driver destination, select the driver computing device to match to the transportation request based on the driver destination, and transmit, to the driver computing device, navigational data to direct a driver associated with the driver computing device to pick up the package at the pickup time, in view of Sweeney, as Sweeney teaches such a methodology allows for the optimal selection and matching of drivers to passengers to fulfill transportation requests (see [0014]-[0024] of Sweeney). 

Regarding claim 2, the combination of Ramanujam and Sweeney further teaches the package comprises a user (see at least [0015] of Ramanujam). 

Regarding claim 3, the combination of Ramanujam and Sweeney further teaches the package comprises an animal (see at least [0015] of Ramanujam, wherein the user is a human). 

Regarding claim 4, the combination of Ramanujam and Sweeney further teaches determining, by the processing device before the package is picked up, whether a location of the package has changed, and responsive to determining that the location of the package has changed, determining, by the processing device, a new location of the package, wherein the navigational data is further based on the new location (see [0061] and [0126]-[0127] of Sweeney). 

Regarding claim 5, the combination of Ramanujam and Sweeney further teaches determining the new location of the package comprises receiving the new location from a location module associated with the package (see [0032] and [0052] of Ramanujam and [0036] of Sweeney). 

Regarding claim 7, the combination of Ramanujam and Sweeney further teaches transmitting the navigation data comprises controlling movement of a transportation vehicle associated with the driver computing device to fulfill the transportation request (see at least [0028], [0040], and [0076] of Ramanujam). 

Regarding claim 8, the combination of Ramanujam and Sweeney, as applied to claim 1 above, teaches an apparatus (taxi service control system 215 of Ramanujam) comprising;
a memory (data store 220 of Ramanujam); and
a processing device communicatively coupled to the memory (computing device 210a of Ramanujam; see Figure 2A of Ramanujam), the processing device configured to execute instructions to:
receive, via a network (network 275 of Ramanujam) from a driver computing device (driver device 180 of Sweeney), a driver destination (see [0040] of Sweeney);
receive, via the network from a user computing device (client 280 or mobile device 120 of Ramanujam), a transportation request comprising a proposed arrival time for a package to arrive at a first destination (see [0026], [0032], [0046], and [0074] of Ramanujam);
select the driver computing device to match to the transportation request based on the driver destination (see [0040]-[0049] of Sweeney);
determine a pickup time to pick up the package based on the proposed arrival time ([0074] of Ramanujam);
transmit, to the driver computing device, navigational data to direct a driver associated with the driver computing device to pick up the package at the pickup time (see [0061] of Sweeney); and
provide, to the user computing device, a status of a driver location of the driver computing device (see [0019]-[0020], [0047], and [0066] of Ramanujam).

Regarding claim 9, the combination of Ramanujam and Sweeney further teaches the package comprises a user (see at least [0015] of Ramanujam). 

Regarding claim 10, the combination of Ramanujam and Sweeney further teaches the package comprises an animal (see at least [0015] of Ramanujam, wherein the user is a human). 

Regarding claim 11, the combination of Ramanujam and Sweeney further teaches the processing device is further configured to determine, before the package is picked up, whether a location of the package has changed, and responsive to determining that the location of the package has changed, determine a new location of the package, wherein the navigational data is further based on the new location (see [0061] and [0126]-[0127] of Sweeney). 

Regarding claim 12, the combination of Ramanujam and Sweeney further teaches to determine the new location of the package, the processing device is configured to receive the new location from a location module associated with the package (see [0032] and [0052] of Ramanujam and [0036] of Sweeney). 

Regarding claim 14, Ramanujam teaches the processing device is further configured to: responsive to receiving the transportation request, assign the transportation request to the driver computing device without waiting to receive acceptance of the transportation request from the driver computing device (see [0033] and [0075] of Ramanujam). 
Ramanujam does not expressly teach the processing device is further configured to receive an opt-in from the driver computing device for automatic acceptance of transportation requests. 
Sweeney teaches that a driver may opt-in to automatic acceptance of transportation requests by changing a vehicle type to “ride share” on their computing device (see [0069]). Sweeney teaches that in this way, once the driver has opted-in, they automatically accept transportation requests that are assigned to them (see [0069] and [0094]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Ramanujam such that the processing device is configured to receive an opt-in from the driver computing device for automatic acceptance of transportation requests, in view of Sweeney, as Sweeney teaches this allows for a quicker and more efficient transportation arrangement process. 
 
Regarding claim 15, the combination of Ramanujam and Sweeney, as applied to claim 1 above, teaches a machine-readable non-transitory medium storing one or more instructions (data store 220 of Ramanujam; see [0030] of Ramanujam) which, when executed by at least one processing device (computing device 210a of Ramanujam), cause the at least one processing device to:
receive, via a network (network 275 of Ramanujam) from a driver computing device (driver device 180 of Sweeney), a driver destination (see [0040] of Sweeney);
receive, via the network from a user computing device (client 280 or mobile device 120 of Ramanujam), a transportation request comprising a proposed arrival time for a package to arrive at a first destination (see [0026], [0032], [0046], and [0074] of Ramanujam);
select the driver computing device to match to the transportation request based on the driver destination (see [0040]-[0049] of Sweeney);
determine a pickup time to pick up the package based on the proposed arrival time ([0074] of Ramanujam);
transmit, to the driver computing device, navigational data to direct a driver associated with the driver computing device to pick up the package at the pickup time (see [0061] of Sweeney); and
provide, to the user computing device, a status of a driver location of the driver computing device (see [0019]-[0020], [0047], and [0066] of Ramanujam).

Regarding claim 16, the combination of Ramanujam and Sweeney further teaches the package comprises a user (see at least [0015] of Ramanujam). 

Regarding claim 17, the combination of Ramanujam and Sweeney further teaches the package comprises an animal (see at least [0015] of Ramanujam, wherein the user is a human). 

Regarding claim 18, the combination of Ramanujam and Sweeney further teaches instructions that, when executed by the at least one processing device, cause the at least one processing device to determine, before the package is picked up, whether a location of the package has changed, and responsive to determining that the location of the package has changed, determine a new location of the package, wherein the navigational data is further based on the new location (see [0061] and [0126]-[0127] of Sweeney). 

Regarding claim 19, the combination of Ramanujam and Sweeney further teaches the instructions, when executed by the at least one processing device, cause the at least one processing device to determine the new location of the package by receiving the new location from a location module associated with the package (see [0032] and [0052] of Ramanujam and [0036] of Sweeney). 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramanujam and Sweeney, as applied to claim 1 above, and further in view of Haynes, III et al. (United States Patent Application Publication No. US 2012/0316763 A1) [hereinafter “Haynes”].

Regarding claim 6, the combination of Ramanujam and Sweeney, as applied to claim 1 above, does not expressly teach determining changes to one or more factors affecting an ability of the package to arrive at the first destination at the proposed arrival time, and determining a new pickup time based on the changes to the one or more factors. 
Haynes generally teaches a system for routing a proposing a departure time to a user to a destination based on traffic and weather conditions and a desired arrival time (see Abstract). Haynes teaches that, prior to the user departure time, changes in traffic and weather conditions are monitored and used to calculate a new departure time to arrive at a destination at a desired arrival time (see [0018]-[0019], [0026], and [0033]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Ramanujam and Sweeney so as to determine changes to one or more factors affecting an ability of the package to arrive at the first destination at the proposed arrival time and determine a new pickup time based on the changes to the one or more factors, in view of Haynes, as Haynes teaches doing so allows the user to arrive at their destination at a desired time with a high level of accuracy (see [0004] and [0056]-[0060] of Haynes). 

Regarding claim 13, the combination of Ramanujam, Sweeney, and Haynes, as applied to claim 6 above, teaches the processing device is further configured to determine changes to one or more factors affecting an ability of the package to arrive at the first destination at the proposed arrival time, and determine a new pickup time based on the changes to the one or more factors (see [0074] of Ramanujam, [0018]-[0019], [0026], and [0033] of Haynes, and the rejection of claim 6 above).  

Regarding claim 20, the combination of Ramanujam, Sweeney, and Haynes, as applied to claim 6 above, teaches instructions that, when executed by the at least one processing device, cause the at least one processing device to determine changes to one or more factors affecting an ability of the package to arrive at the first destination at the proposed arrival time, and determine a new pickup time based on the changes to the one or more factors (see [0074] of Ramanujam, [0018]-[0019], [0026], and [0033] of Haynes, and the rejection of claim 6 above).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHUL SOOD/               Primary Examiner, Art Unit 3669